- BB&T BB&T Corporation Quarterly Performance Summary First Quarter 2011 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 3 Financial Highlights - Five Quarter Trend 4 Consolidated Statements of Income 5 Consolidated Statements of Income - Five Quarter Trend 6 Consolidated Balance Sheets 7 Consolidated Balance Sheets - Five Quarter Trend 8 Average Balance Sheets 9 Average Balance Sheets - Five Quarter Trend 10 Average Balances and Rates - Quarters 11-12 Credit Quality 13-15 Credit Quality - Supplemental Schedules Supplemental Commercial Real Estate Loan Portfolio Information 16 Supplemental Residential Mortgage Portfolio Information 17 Supplemental Troubled Debt Restructurings Information 18 Capital Information - Five Quarter Trend 19 Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items 20 Selected Items & Additional Information 21 NON-GAAP Reconciliation Table 22 2 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Year-to-Date March 31 % 2011 2010 Change Summary Income Statement Interest income $ 1,713 $ 1,813 (5.5 ) % Interest expense 392 466 (15.9 ) Net interest income - taxable equivalent 1,321 1,347 (1.9 ) Less: Taxable-equivalent adjustment 36 33 9.1 Net interest income 1,285 1,314 (2.2 ) Provision for credit losses 340 575 (40.9 ) Net interest income after provision for credit losses 945 739 27.9 Noninterest income 714 844 (15.4 ) Noninterest expense 1,372 1,341 2.3 Income before income taxes 287 242 18.6 Provision for income taxes 53 48 10.4 Net income 234 194 20.6 Noncontrolling interest 9 6 50.0 Net income available to common shareholders 225 188 19.7 Per Common Share Data Earnings Basic $ .32 $ .27 18.5 % Diluted .32 .27 18.5 Cash dividends declared (1) .17 .15 13.3 Book value 23.86 23.80 0.3 Tangible book value (2) 15.59 14.67 6.3 End of period shares outstanding (in thousands) 696,285 691,869 0.6 Weighted average shares (in thousands) Basic 695,309 690,792 0.7 Diluted 704,101 698,675 0.8 Performance Ratios Return on average assets .60 % .48 % Return on average common shareholders' equity 5.48 4.59 Net interest margin - taxable equivalent 4.01 3.88 Fee income ratio (3) 40.1 39.0 Efficiency ratio (3) 57.1 52.4 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 2.69 % 2.79 % Loans and leases plus foreclosed property 3.97 4.31 Net charge-offs as a percentage of average loans and leases 1.56 1.84 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.58 2.65 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.09 X .96 X Average Balances Total assets $ 156,931 $ 163,807 (4.2 ) % Total securities (4) 25,059 32,989 (24.0 ) Loans and leases 105,294 104,468 0.8 Deposits 105,614 111,031 (4.9 ) Client deposits 101,574 104,754 (3.0 ) Shareholders' equity 16,673 16,627 0.3 Period-End Balances Total assets $ 157,039 $ 163,700 (4.1 ) % Total securities (4) 26,220 32,654 (19.7 ) Loans and leases 104,887 104,401 0.5 Deposits 106,913 113,723 (6.0 ) Client deposits 103,587 104,109 (0.5 ) Shareholders' equity 16,670 16,528 0.9 Capital Ratios (5) Risk-based Tier 1 12.1 % 11.6 % Total 15.8 15.9 Leverage 9.3 8.7 Tangible common equity (2) 7.2 6.4 Tier 1 common equity to risk-weighted assets (2) 9.3 8.6 Applicable ratios are annualized. (1) BB&T Corporation declared a regular dividend of $0.16 per common share in the first quarter of 2011, as well as a special one-time dividend of $0.01 per common share. (2) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 19 of this supplement. (3) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 21 of this supplement. See Non-GAAP reconciliations. (4) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5) Current quarter regulatory capital information is preliminary. Return to Table of Contents 3 BB&T Corporation Financial Highlights - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2011 2010 2010 2010 2010 Summary Income Statement Interest income $ 1,713 $ 1,793 $ 1,796 $ 1,852 $ 1,813 Interest expense 392 424 449 460 466 Net interest income - taxable equivalent 1,321 1,369 1,347 1,392 1,347 Less: Taxable-equivalent adjustment 36 37 33 32 33 Net interest income 1,285 1,332 1,314 1,360 1,314 Provision for credit losses 340 643 770 650 575 Net interest income after provision for credit losses 945 689 544 710 739 Noninterest income 714 964 1,110 1,039 844 Noninterest expense 1,372 1,421 1,408 1,500 1,341 Income before income taxes 287 232 246 249 242 Provision for income taxes 53 15 27 25 48 Net income 234 217 219 224 194 Noncontrolling interest 9 9 9 14 6 Net income available to common shareholders 225 208 210 210 188 Per Common Share Data Earnings Basic $ .32 $ .30 $ .30 $ .30 $ .27 Diluted .32 .30 .30 .30 .27 Cash dividends declared (1) .17 .15 .15 .15 .15 Book value 23.86 23.67 24.11 24.07 23.80 Tangible book value (2) 15.59 15.43 15.25 14.93 14.67 End of period shares outstanding (in thousands) 696,285 694,381 693,560 692,777 691,869 Weighted average shares (in thousands) Basic 695,309 693,993 693,017 692,113 690,792 Diluted 704,101 702,781 701,535 701,322 698,675 Performance Ratios Return on average assets .60 % .54 % .56 % .56 % .48 % Return on average common shareholders' equity 5.48 4.88 4.91 5.01 4.59 Net interest margin - taxable equivalent 4.01 4.04 4.09 4.12 3.88 Fee income ratio (3) 40.1 41.8 42.3 40.8 39.0 Efficiency ratio (3) 57.1 55.3 54.1 53.7 52.4 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 2.69 % 2.73 % 2.81 % 2.90 % 2.79 % Loans and leases plus foreclosed property 3.97 3.94 4.11 4.24 4.31 Net charge-offs as a percentage of average loans and leases 1.56 2.02 3.31 2.48 1.84 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.58 2.62 2.56 2.66 2.65 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.09 X 1.26 X 1.32 X .98 X .96 X Average Balances Total assets $ 156,931 $ 159,464 $ 155,666 $ 159,786 $ 163,807 Total securities (4) 25,059 25,988 23,277 28,309 32,989 Loans and leases 105,294 105,946 104,755 103,964 104,468 Deposits 105,614 105,592 103,505 107,060 111,031 Client deposits 101,574 99,431 99,914 102,203 104,754 Shareholders' equity 16,673 16,951 17,035 16,925 16,627 Period-End Balances Total assets $ 157,039 $ 157,081 $ 157,230 $ 155,083 $ 163,700 Total securities (4) 26,220 23,169 24,497 23,662 32,654 Loans and leases 104,887 107,264 106,014 104,719 104,401 Deposits 106,913 107,213 106,419 104,451 113,723 Client deposits 103,587 100,044 99,399 101,115 104,109 Shareholders' equity 16,670 16,498 16,787 16,740 16,528 Capital Ratios (5) Risk-based Tier 1 12.1 % 11.8 % 11.7 % 11.7 % 11.6 % Total 15.8 15.5 15.7 15.8 15.9 Leverage 9.3 9.1 9.3 8.9 8.7 Tangible common equity (2) 7.2 7.1 7.0 7.0 6.4 Tier 1 common equity to risk-weighted assets (2) 9.3 9.1 9.0 8.9 8.6 Applicable ratios are annualized. (1) BB&T Corporation declared a regular dividend of $0.16 per common share in the first quarter of 2011, as well as a special one-time dividend of $0.01 per common share. (2) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 19 of this supplement. (3) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 21 of this supplement. See Non-GAAP reconciliations. (4) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5) Current regulatory capital information is preliminary. Return to Table of Contents 4 BB&T Corporation Consolidated Statements of Income (Dollars in millions, except per share data, shares in thousands) Year-to-Date March 31 Change 2011 2010 $ % Interest Income Interest and fees on loans and leases $ 1,520 $ 1,440 $ 80 5.6 % Interest and dividends on securities 150 336 (186 ) (55.4 ) Interest on other earning assets 6 3 3 100.0 Total interest income 1,676 1,779 (103 ) (5.8 ) Interest Expense Interest on deposits 171 259 (88 ) (34.0 ) Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 4 5 (1 ) (20.0 ) Interest on long-term debt 216 201 15 7.5 Total interest expense 391 465 (74 ) (15.9 ) Net interest income 1,285 1,314 (29 ) (2.2 ) Provision for credit losses 340 575 (235 ) (40.9 ) Net interest income after provision for credit loss 945 739 206 27.9 Noninterest income Insurance income 250 253 (3 ) (1.2 ) Service charges on deposits 135 164 (29 ) (17.7 ) Mortgage banking income 95 89 6 6.7 Investment banking and brokerage fees and commissions 87 79 8 10.1 Checkcard fees 72 61 11 18.0 Other nondeposit fees and commissions 67 65 2 3.1 Bankcard fees and merchant discounts 46 40 6 15.0 Trust and investment advisory revenues 43 38 5 13.2 Income from bank-owned life insurance 30 31 (1 ) (3.2 ) FDIC loss share income, net (58 ) 5 (63 ) NM Securities gains (losses), net - (3 ) 3 (100.0 ) Other income, net (53 ) 22 (75 ) NM Total noninterest income 714 844 (130 ) (15.4 ) Noninterest Expense Personnel expense 694 646 48 7.4 Foreclosed property expense 143 178 (35 ) (19.7 ) Occupancy and equipment expense 154 138 16 11.6 Professional services 71 72 (1 ) (1.4 ) Regulatory charges 61 45 16 35.6 Loan processing expenses 53 35 18 51.4 Amortization of intangibles 26 32 (6 ) (18.8 ) Software expense 26 29 (3 ) (10.3 ) Merger-related and restructuring charges, net (2 ) 17 (19 ) (111.8 ) Other expenses 146 149 (3 ) (2.0 ) Total noninterest expense 1,372 1,341 31 2.3 Earnings Income before income taxes 287 242 45 18.6 Provision for income taxes 53 48 5 10.4 Net Income 234 194 40 20.6 Noncontrolling interest 9 6 3 50.0 Net income available to common shareholders $ 225 $ 188 $ 37 19.7 % Earnings Per Common Share Basic $ .32 $ .27 $ .05 18.5 % Diluted .32 .27 .05 18.5 Weighted Average Shares Outstanding Basic 695,309 690,792 4,517 0.7 Diluted 704,101 698,675 5,426 0.8 NM - not meaningful. Return to Table of Contents 5 BB&T Corporation Consolidated Statements of Income - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 Interest Income Interest and fees on loans and leases $ 1,520 $ 1,566 $ 1,549 $ 1,525 $ 1,440 Interest and dividends on securities 150 185 207 291 336 Interest on other earning assets 6 4 6 3 3 Total interest income 1,676 1,755 1,762 1,819 1,779 Interest Expense Interest on deposits 171 192 225 241 259 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 4 6 5 6 5 Interest on long-term debt 216 225 218 212 201 Total interest expense 391 423 448 459 465 Net interest income 1,285 1,332 1,314 1,360 1,314 Provision for credit losses 340 643 770 650 575 Net interest income after provision for credit loss 945 689 544 710 739 Noninterest income Insurance income 250 249 252 287 253 Service charges on deposits 135 143 147 164 164 Mortgage banking income 95 138 184 110 89 Investment banking and brokerage fees and commissions 87 97 85 91 79 Checkcard fees 72 73 70 70 61 Other nondeposit fees and commissions 67 68 74 63 65 Bankcard fees and merchant discounts 46 47 45 45 40 Trust and investment advisory revenues 43 42 40 39 38 Income from bank-owned life insurance 30 31 30 31 31 FDIC loss share income, net (58 ) - (43 ) (78 ) 5 Securities gains (losses), net - 99 239 219 (3 ) Other income, net (53 ) (23 ) (13 ) (2 ) 22 Total noninterest income 714 964 1,110 1,039 844 Noninterest Expense Personnel expense 694 679 642 649 646 Foreclosed property expense 143 162 167 240 178 Occupancy and equipment expense 154 155 157 158 138 Professional services 71 92 84 86 72 Regulatory charges 61 59 61 46 45 Loan processing expenses 53 45 53 47 35 Amortization of intangibles 26 28 30 32 32 Software expense 26 30 28 30 29 Merger-related and restructuring charges, net (2 ) 4 10 38 17 Other expenses 146 167 176 174 149 Total noninterest expense 1,372 1,421 1,408 1,500 1,341 Earnings Income before income taxes 287 232 246 249 242 Provision for income taxes 53 15 27 25 48 Net Income 234 217 219 224 194 Noncontrolling interest 9 9 9 14 6 Net income available to common shareholders $ 225 $ 208 $ 210 $ 210 $ 188 Earnings Per Common Share Basic $ .32 $ .30 $ .30 $ .30 $ .27 Diluted .32 .30 .30 .30 .27 Weighted Average Shares Outstanding Basic 695,309 693,993 693,017 692,113 690,792 Diluted 704,101 702,781 701,535 701,322 698,675 Return to Table of Contents 6 BB&T Corporation Consolidated Balance Sheets (Dollars in millions) As of March 31 Change 2011 2010 $ % Assets Cash and due from banks $ 1,030 $ 1,265 $ (235 ) (18.6 ) % Interest-bearing deposits with banks 865 574 291 50.7 Federal funds sold and securities purchased under resale agreements or similar arrangements 305 399 (94 ) (23.6 ) Segregated cash due from banks 153 269 (116 ) (43.1 ) Trading securities at fair value 730 651 79 12.1 Securities available for sale at fair value (1) 17,887 32,654 (14,767 ) (45.2 ) Securities held to maturity 8,333 - 8,333 NM Loans and leases: Commercial loans and leases Commercial and industrial 33,587 31,750 1,837 5.8 Commercial real estate—other 11,277 12,221 (944 ) (7.7 ) Commercial real estate—residential ADC (2) 3,061 5,333 (2,272 ) (42.6 ) Direct retail lending 13,612 14,055 (443 ) (3.2 ) Sales finance loans 7,121 6,555 566 8.6 Revolving credit loans 2,063 1,981 82 4.1 Residential mortgage loans 18,228 15,498 2,730 17.6 Specialized lending 7,767 7,394 373 5.0 Other acquired loans 56 99 (43 ) (43.4 ) Total loans and leases held for investment (excluding covered loans) 96,772 94,886 1,886 2.0 Covered loans 5,803 7,458 (1,655 ) (22.2 ) Total loans and leases held for investment 102,575 102,344 231 0.2 Loans held for sale 2,312 2,057 255 12.4 Total loans and leases 104,887 104,401 486 0.5 Allowance for loan and lease losses (2,641 ) (2,714 ) 73 (2.7 ) FDIC loss share receivable 1,580 2,611 (1,031 ) (39.5 ) Premises and equipment 1,830 1,798 32 1.8 Goodwill 6,014 6,055 (41 ) (0.7 ) Core deposit and other intangible assets 483 601 (118 ) (19.6 ) Residential mortgage servicing rights at fair value 928 875 53 6.1 Other assets (3) 14,655 14,261 394 2.8 Total assets $ 157,039 $ 163,700 $ (6,661 ) (4.1 ) % Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 21,864 $ 19,022 $ 2,842 14.9 % Interest checking 3,711 3,504 207 5.9 Other client deposits 57,432 51,897 5,535 10.7 Client certificates of deposit 20,580 29,686 (9,106 ) (30.7 ) Total client deposits 103,587 104,109 (522 ) (0.5 ) Other interest-bearing deposits 3,326 9,614 (6,288 ) (65.4 ) Total deposits 106,913 113,723 (6,810 ) (6.0 ) Fed funds purchased, repos and other borrowings 5,186 7,020 (1,834 ) (26.1 ) Long-term debt 22,591 21,428 1,163 5.4 Other liabilities 5,679 5,001 678 13.6 Total liabilities 140,369 147,172 (6,803 ) (4.6 ) Shareholders' equity: Common stock 3,481 3,459 22 0.6 Additional paid-in capital 5,794 5,677 117 2.1 Retained earnings 8,042 7,624 418 5.5 Accumulated other comprehensive loss (706 ) (292 ) (414 ) 141.8 Noncontrolling interest 59 60 (1 ) (1.7 ) Total shareholders' equity 16,670 16,528 142 0.9 Total liabilities and shareholders' equity $ 157,039 $ 163,700 $ (6,661 ) (4.1 ) % (1) Includes $1.7 billion and $1.3 billion at March 31, 2011 and 2010, respectively, covered by FDIC loss sharing agreements. (2) Commercial real estate - residential ADC represents residential acquisition, development and construction loans. (3) Includes $401 million and $229 million of foreclosed property and other assets covered by FDIC loss sharing agreements at March 31, 2011 and 2010, respectively. Return to Table of Contents 7 BB&T Corporation Consolidated Balance Sheets - Five Quarter Trend (Dollars in millions) As of March 31 Dec. 31 Sept. 30 June 30 March 31 Assets Cash and due from banks $ 1,030 $ 1,127 $ 1,225 $ 1,270 $ 1,265 Interest-bearing deposits with banks 865 931 944 931 574 Federal funds sold and securities purchased under resale agreements or similar arrangements 305 327 285 308 399 Segregated cash due from banks 153 309 269 255 269 Trading securities at fair value 730 633 568 587 651 Securities available for sale at fair value (1) 17,887 23,169 24,497 23,662 32,654 Securities held to maturity 8,333 - Loans and leases: Commercial loans and leases Commercial and industrial 33,587 34,050 32,591 32,147 31,750 Commercial real estate—other 11,277 11,439 11,729 12,187 12,221 Commercial real estate—residential ADC 3,061 3,397 3,811 4,720 5,333 Direct retail lending 13,612 13,749 13,828 13,939 14,055 Sales finance loans 7,121 7,050 6,972 6,863 6,555 Revolving credit loans 2,063 2,127 2,065 2,024 1,981 Residential mortgage loans 18,228 17,550 16,316 15,452 15,498 Specialized lending 7,767 7,953 8,047 7,954 7,394 Other acquired loans 56 58 69 85 99 Total loans and leases held for investment (excluding covered loans) 96,772 97,373 95,428 95,371 94,886 Covered loans 5,803 6,194 6,753 7,177 7,458 Total loans and leases held for investment 102,575 103,567 102,181 102,548 102,344 Loans held for sale 2,312 3,697 3,833 2,171 2,057 Total loans and leases 104,887 107,264 106,014 104,719 104,401 Allowance for loan and lease losses (2,641 ) (2,708 ) (2,611 ) (2,723 ) (2,714 ) FDIC loss share receivable 1,580 1,922 1,924 2,230 2,611 Premises and equipment 1,830 1,840 1,831 1,835 1,798 Goodwill 6,014 6,008 6,013 6,067 6,055 Core deposit and other intangible assets 483 508 535 569 601 Residential mortgage servicing rights at fair value 928 830 585 665 875 Other assets (2) 14,655 14,921 15,151 14,708 14,261 Total assets $ 157,039 $ 157,081 $ 157,230 $ 155,083 $ 163,700 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 21,864 $ 20,637 $ 20,607 $ 19,767 $ 19,022 Interest checking 3,711 4,050 2,225 3,760 3,504 Other client deposits 57,432 54,040 52,795 49,989 51,897 Client certificates of deposit 20,580 21,317 23,772 27,599 29,686 Total client deposits 103,587 100,044 99,399 101,115 104,109 Other interest-bearing deposits 3,326 7,169 7,020 3,336 9,614 Total deposits 106,913 107,213 106,419 104,451 113,723 Fed funds purchased, repos and other borrowings 5,186 5,673 5,820 6,080 7,020 Long-term debt 22,591 21,730 22,111 22,086 21,428 Other liabilities 5,679 5,967 6,093 5,726 5,001 Total liabilities 140,369 140,583 140,443 138,343 147,172 Shareholders' equity: Common stock 3,481 3,472 3,468 3,464 3,459 Additional paid-in capital 5,794 5,776 5,753 5,720 5,677 Retained earnings 8,042 7,935 7,833 7,729 7,624 Accumulated other comprehensive loss (706 ) (747 ) (335 ) (237 ) (292 ) Noncontrolling interest 59 62 68 64 60 Total shareholders' equity 16,670 16,498 16,787 16,740 16,528 Total liabilities and shareholders' equity $ 157,039 $ 157,081 $ 157,230 $ 155,083 $ 163,700 (1) Includes $1.7 billion, $1.5 billion, $1.5 billion, $1.4 billion and $1.3 billion at March 31, 2011, December 31, 2010, September 30, 2010, June 30, 2010 and March 31, 2010, respectively, covered by FDIC loss sharing agreements. (2) Includes $401 million, $360 million, $314 million, $222 million and $229 million of foreclosed property and other assets covered by FDIC loss sharing agreements at March 31, 2011, December 31, 2010, September 30, 2010, June 30, 2010 and March 31, 2010, respectively. Return to Table of Contents 8 BB&T Corporation Average Balance Sheets (Dollars in millions) Year-to-Date March 31 Change 2011 2010 $ % Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 93 $ 1,636 $ (1,543 ) (94.3 ) % Mortgage-backed securities issued by GSE 20,409 26,558 (6,149 ) (23.2 ) States and political subdivisions 1,969 2,107 (138 ) (6.5 ) Non-agency mortgage-backed securities 595 1,311 (716 ) (54.6 ) Other securities 750 202 548 NM Covered securities 1,243 1,175 68 5.8 Total securities 25,059 32,989 (7,930 ) (24.0 ) Other earning assets 2,978 2,681 297 11.1 Loans and leases Commercial loans and leases Commercial and industrial 33,433 31,498 1,935 6.1 Commercial real estate—other 11,368 12,296 (928 ) (7.5 ) Commercial real estate—residential ADC 3,281 5,586 (2,305 ) (41.3 ) Direct retail lending 13,672 14,165 (493 ) (3.5 ) Sales finance loans 7,080 6,406 674 10.5 Revolving credit loans 2,082 1,991 91 4.6 Residential mortgage loans 17,926 15,459 2,467 16.0 Specialized lending 7,797 7,479 318 4.3 Other acquired loans 57 108 (51 ) (47.2 ) Total loans and leases held for investment (excluding covered loans) 96,696 94,988 1,708 1.8 Covered loans 5,927 7,642 (1,715 ) (22.4 ) Total loans and leases held for investment 102,623 102,630 (7 ) - Loans held for sale 2,671 1,838 833 45.3 Total loans and leases 105,294 104,468 826 0.8 Total earning assets 133,331 140,138 (6,807 ) (4.9 ) Non-earning assets 23,600 23,669 (69 ) (0.3 ) Total assets $ 156,931 $ 163,807 $ (6,876 ) (4.2 ) % Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 20,990 $ 18,464 $ 2,526 13.7 % Interest checking 3,594 3,745 (151 ) (4.0 ) Other client deposits 55,909 51,712 4,197 8.1 Client certificates of deposit 21,081 30,833 (9,752 ) (31.6 ) Total client deposits 101,574 104,754 (3,180 ) (3.0 ) Other interest-bearing deposits 4,040 6,277 (2,237 ) (35.6 ) Total deposits 105,614 111,031 (5,417 ) (4.9 ) Fed funds purchased, repos and other borrowings 7,286 10,207 (2,921 ) (28.6 ) Long-term debt 21,879 21,221 658 3.1 Other liabilities 5,479 4,721 758 16.1 Total liabilities 140,258 147,180 (6,922 ) (4.7 ) Shareholders' equity 16,673 16,627 46 0.3 Total liabilities and shareholders' equity $ 156,931 $ 163,807 $ (6,876 ) (4.2 ) % Average balances exclude basis adjustments for fair value hedges. (1) Total securities include securities available for sale and securities held to maturity. NM - not meaningful. Return to Table of Contents 9 BB&T Corporation Average Balance Sheets - Five Quarter Trend (Dollars in millions) Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2011 2010 2010 2010 2010 Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 93 $ 52 $ 54 $ 554 $ 1,636 Mortgage-backed securities issued by GSE 20,409 21,067 18,636 23,080 26,558 States and political subdivisions 1,969 1,987 2,019 2,077 2,107 Non-agency mortgage-backed securities 595 1,025 1,152 1,214 1,311 Other securities 750 641 209 192 202 Covered securities 1,243 1,216 1,207 1,192 1,175 Total securities 25,059 25,988 23,277 28,309 32,989 Other earning assets 2,978 2,995 2,951 3,101 2,681 Loans and leases Commercial loans and leases Commercial and industrial 33,433 32,733 32,174 31,691 31,498 Commercial real estate—other 11,368 11,661 12,052 12,223 12,296 Commercial real estate—residential ADC 3,281 3,650 4,394 5,165 5,586 Direct retail lending 13,672 13,770 13,867 13,994 14,165 Sales finance loans 7,080 7,015 6,906 6,729 6,406 Revolving credit loans 2,082 2,086 2,048 2,002 1,991 Residential mortgage loans 17,926 16,974 15,828 15,586 15,459 Specialized lending 7,797 7,937 8,046 7,645 7,479 Other acquired loans 57 63 73 96 108 Total loans and leases held for investment (excluding covered loans) 96,696 95,889 95,388 95,131 94,988 Covered loans 5,927 6,488 6,957 7,162 7,642 Total loans and leases held for investment 102,623 102,377 102,345 102,293 102,630 Loans held for sale 2,671 3,569 2,410 1,671 1,838 Total loans and leases 105,294 105,946 104,755 103,964 104,468 Total earning assets 133,331 134,929 130,983 135,374 140,138 Non-earning assets 23,600 24,535 24,683 24,412 23,669 Total assets $ 156,931 $ 159,464 $ 155,666 $ 159,786 $ 163,807 Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 20,990 $ 21,027 $ 20,099 $ 19,346 $ 18,464 Interest checking 3,594 3,682 3,482 3,905 3,745 Other client deposits 55,909 52,578 50,458 50,207 51,712 Client certificates of deposit 21,081 22,144 25,875 28,745 30,833 Total client deposits 101,574 99,431 99,914 102,203 104,754 Other interest-bearing deposits 4,040 6,161 3,591 4,857 6,277 Total deposits 105,614 105,592 103,505 107,060 111,031 Fed funds purchased, repos and other borrowings 7,286 9,446 7,355 9,105 10,207 Long-term debt 21,879 21,890 21,833 21,660 21,221 Other liabilities 5,479 5,585 5,938 5,036 4,721 Total liabilities 140,258 142,513 138,631 142,861 147,180 Shareholders' equity 16,673 16,951 17,035 16,925 16,627 Total liabilities and shareholders' equity $ 156,931 $ 159,464 $ 155,666 $ 159,786 $ 163,807 Average balances exclude basis adjustments for fair value hedges. (1) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 10 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended March 31, 2011 December 31, 2010 Interest Interest Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 93 $ 1 2.41 % $ 52 $ 1 4.60 % Mortgage-backed securities issued by GSE 20,409 84 1.65 21,067 102 1.95 States and political subdivisions 1,969 27 5.55 1,987 27 5.58 Non-agency mortgage-backed securities 595 10 6.38 1,025 15 5.93 Other securities 750 3 1.56 641 4 1.91 Covered securities 1,243 37 12.06 1,216 50 16.45 Total securities 25,059 162 2.59 25,988 199 3.07 Other earning assets 2,978 6 .80 2,995 4 .56 Loans and leases Commercial loans and leases Commercial and industrial 33,433 359 4.35 32,733 370 4.48 Commercial real estate—other 11,368 108 3.84 11,661 111 3.78 Commercial real estate—residential ADC 3,281 28 3.50 3,650 33 3.60 Direct retail lending 13,672 174 5.17 13,770 181 5.23 Sales finance loans 7,080 91 5.23 7,015 97 5.48 Revolving credit loans 2,082 46 8.90 2,086 46 8.62 Residential mortgage loans 17,926 223 4.97 16,974 218 5.14 Specialized lending 7,797 227 11.76 7,937 231 11.53 Other acquired loans 57 4 31.68 63 5 28.84 Total loans and leases held for investment (excluding covered loans) 96,696 1,260 5.27 95,889 1,292 5.35 Covered loans 5,927 262 17.96 6,488 271 16.59 Total loans and leases held for investment 102,623 1,522 6.00 102,377 1,563 6.06 Loans held for sale 2,671 23 3.48 3,569 27 3.09 Total loans and leases 105,294 1,545 5.94 105,946 1,590 5.96 Total earning assets 133,331 1,713 5.19 134,929 1,793 5.28 Non-earning assets 23,600 24,535 Total assets $ 156,931 $ 159,464 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 3,594 2 .25 $ 3,682 2 .24 Other client deposits 55,909 74 .53 52,578 76 .57 Client certificates of deposit 21,081 87 1.66 22,144 103 1.84 Other interest-bearing deposits 4,040 8 .84 6,161 11 .66 Total interest-bearing deposits 84,624 171 .82 84,565 192 .90 Fed funds purchased, repos and other borrowings 7,286 5 .30 9,446 7 .29 Long-term debt 21,879 216 3.97 21,890 225 4.10 Total interest-bearing liabilities 113,789 392 1.39 115,901 424 1.45 Noninterest-bearing deposits 20,990 21,027 Other liabilities 5,479 5,585 Shareholders' equity 16,673 16,951 Total liabilities and shareholders' equity $ 156,931 $ 159,464 Average interest-rate spread 3.80 3.83 Net interest income/ net interest margin $ 1,321 4.01 % $ 1,369 4.04 % Taxable-equivalent adjustment $ 36 $ 37 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 11 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended September 30, 2010 June 30, 2010 March 31, 2010 Interest Interest Interest Average Income/ Yields/ Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 54 $ - 4.65 % $ 554 $ 5 3.68 % $ 1,636 $ 15 3.61 % Mortgage-backed securities issued by GSE 18,636 150 3.22 23,080 217 3.77 26,558 254 3.82 States and political subdivisions 2,019 29 5.55 2,077 28 5.45 2,107 28 5.38 Non-agency mortgage-backed securities 1,152 17 5.90 1,214 18 5.84 1,311 19 5.80 Other securities 209 1 2.74 192 1 2.43 202 1 2.13 Covered securities 1,207 23 7.61 1,192 35 11.65 1,175 34 11.60 Total securities 23,277 220 3.78 28,309 304 4.30 32,989 351 4.26 Other earning assets 2,951 6 .54 3,101 4 .57 2,681 3 .53 Loans and leases Commercial loans and leases Commercial and industrial 32,174 364 4.49 31,691 355 4.49 31,498 338 4.35 Commercial real estate—other 12,052 115 3.78 12,223 115 3.79 12,296 124 4.11 Commercial real estate—residential ADC 4,394 38 3.40 5,165 44 3.44 5,586 56 4.05 Direct retail lending 13,867 184 5.26 13,994 185 5.31 14,165 187 5.34 Sales finance loans 6,906 100 5.73 6,729 100 6.01 6,406 100 6.31 Revolving credit loans 2,048 44 8.64 2,002 44 8.69 1,991 44 9.04 Residential mortgage loans 15,828 213 5.39 15,586 215 5.51 15,459 213 5.51 Specialized lending 8,046 229 11.33 7,645 221 11.59 7,479 211 11.40 Other acquired loans 73 3 18.97 96 3 10.63 108 3 12.49 Total loans and leases held for investment (excluding covered loans) 95,388 1,290 5.38 95,131 1,282 5.40 94,988 1,276 5.43 Covered loans 6,957 258 14.72 7,162 242 13.52 7,642 162 8.61 Total loans and leases held for investment 102,345 1,548 6.01 102,293 1,524 5.97 102,630 1,438 5.67 Loans held for sale 2,410 22 3.56 1,671 20 4.73 1,838 21 4.68 Total loans and leases 104,755 1,570 5.96 103,964 1,544 5.95 104,468 1,459 5.65 Total earning assets 130,983 1,796 5.45 135,374 1,852 5.48 140,138 1,813 5.22 Non-earning assets 24,683 24,412 23,669 Total assets $ 155,666 $ 159,786 $ 163,807 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 3,482 3 .29 $ 3,905 3 .31 $ 3,745 3 .36 Other client deposits 50,458 79 .62 50,207 81 .65 51,712 90 .70 Client certificates of deposit 25,875 132 2.02 28,745 144 2.01 30,833 152 2.00 Other interest-bearing deposits 3,591 11 1.18 4,857 13 1.06 6,277 14 .93 Total interest-bearing deposits 83,406 225 1.07 87,714 241 1.10 92,567 259 1.14 Fed funds purchased, repos and other borrowings 7,355 6 .32 9,105 7 .31 10,207 6 .23 Long-term debt 21,833 218 3.98 21,660 212 3.92 21,221 201 3.82 Total interest-bearing liabilities 112,594 449 1.58 118,479 460 1.56 123,995 466 1.52 Noninterest-bearing deposits 20,099 19,346 18,464 Other liabilities 5,938 5,036 4,721 Shareholders' equity 17,035 16,925 16,627 Total liabilities and shareholders' equity $ 155,666 $ 159,786 $ 163,807 Average interest-rate spread 3.87 3.92 3.70 Net interest income/ net interest margin $ 1,347 4.09 % $ 1,392 4.12 % $ 1,347 3.88 % Taxable-equivalent adjustment $ 33 $ 32 $ 33 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 1 2 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2010 Nonperforming assets (1) Nonaccrual loans and leases Commercial loans and leases (7) Commercial and industrial $ 594 $ 508 $ 491 $ 637 $ 500 Commercial real estate—other 508 405 328 631 413 Commercial real estate—residential ADC 568 513 454 807 875 Direct retail lending 182 191 216 234 219 Sales finance loans 9 6 6 6 5 Residential mortgage loans (8) (9) 511 466 416 387 737 Specialized lending 55 60 62 68 69 Total nonaccrual loans and leases held for investment 2,427 2,149 1,973 2,770 2,818 Loans held for sale 189 521 826 129 6 Total nonaccrual loans and leases 2,616 2,670 2,799 2,899 2,824 Foreclosed real estate 1,211 1,259 1,309 1,391 1,524 Other foreclosed property 36 42 39 37 46 Total nonperforming assets (excluding covered assets) (2) $ 3,863 $ 3,971 $ 4,147 $ 4,327 $ 4,394 Performing troubled debt restructurings (TDRs) (3) Commercial loans and leases Commercial and industrial $ 125 $ 205 $ 260 $ 303 $ 298 Commercial real estate—other 233 280 300 387 334 Commercial real estate—residential ADC 120 172 316 409 337 Direct retail lending 146 141 131 133 130 Sales finance loans 5 5 - - - Revolving credit loans 62 62 62 60 58 Residential mortgage loans (10) 587 585 566 595 557 Specialized lending 31 26 4 4 1 Total performing TDRs $ 1,309 $ 1,476 $ 1,639 $ 1,891 $ 1,715 Loans 90 days or more past due and still accruing (4) Commercial loans and leases Commercial and industrial $ 6 $ 8 $ 7 $ 5 $ 4 Commercial real estate—other 20 4 3 7 - Commercial real estate—residential ADC 5 8 10 10 10 Direct retail lending 59 76 69 69 67 Sales finance loans 23 27 27 28 27 Revolving credit loans 18 20 21 20 23 Residential mortgage loans (9) (11) 124 143 137 127 148 Specialized lending 6 6 7 7 10 Other acquired loans 2 3 5 5 6 Total loans 90 days past due and still accruing (excluding covered loans) (5) $ 263 $ 295 $ 286 $ 278 $ 295 Loans 30-89 days past due (4) Commercial loans and leases Commercial and industrial $ 137 $ 163 $ 213 $ 185 $ 202 Commercial real estate—other 54 68 171 118 182 Commercial real estate—residential ADC 40 84 151 128 132 Direct retail lending 166 189 181 188 203 Sales finance loans 67 95 99 95 94 Revolving credit loans 24 28 28 28 30 Residential mortgage loans (12) 444 532 551 519 531 Specialized lending 166 248 242 225 200 Other acquired loans 1 1 2 2 3 Total loans 30-89 days past due (excluding covered loans) (6) $ 1,099 $ 1,408 $ 1,638 $ 1,488 $ 1,577 (1) Covered and other acquired loans are considered to be performing due to the application of the accretion method. Covered loans that are contractually past due are noted in the footnotes below. (2) Excludes foreclosed real estate totaling $362 million, $313 million, $276 million, $176 million and $181 million at March 31, 2011, December 31, 2010, September 30, 2010, June 30, 2010 and March 31, 2010, respectively, that are covered by FDIC loss sharing agreements. (3) Excludes TDRs that are nonperforming totaling $479 million, $479 million, $489 million, $480 million and $333 million at March 31, 2011, December 31, 2010, September 30, 2010, June 30, 2010 and March 31, 2010, respectively. These amounts are included in total nonperforming assets. (4) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (5) Excludes loans past due 90 days or more that are covered by FDIC loss sharing agreements totaling $1.2 billion, $1.1 billion, $1.3 billion, $1.5 billion and $1.4 billion at March 31, 2011, December 31, 2010, September 30, 2010, June 30, 2010 and March 31, 2010, respectively. (6) Excludes loans totaling $252 million, $363 million, $329 million, $429 million and $356 million past due 30-89 days at March 31, 2011, December 31, 2010, September 30, 2010, June 30,2010 and March 31, 2010, respectively, that are covered by FDIC loss sharing agreements. (7) Includes a transfer of $1.3 billion book value of nonperforming commercial loans to loans held for sale during the third quarter of 2010 in connection with BB&T's NPA disposition strategy. Includes a reduction of $375 million in mortgage loans during the second quarter of 2010 in connection with BB&T's NPA disposition strategy. (9) Excludes nonaccrual mortgage loans that are government guaranteed totaling $70 million at March 31, 2010. BB&T revised its nonaccrual policy related to FHA/VA guaranteed mortgage loans during the second quarter of 2010. The change in policy resulted in a decrease in nonaccrual mortgage loans and an increase in mortgage loans 90 days past due and still accruing of approximately $79 million. (10) Excludes restructured mortgage loans that are government guaranteed totaling $148 million, $129 million, $153 million and $73 million at March 31, 2011, December 31, 2010, September 30, 2010 and June 30,2010, respectively. Includes mortgage loans held for sale. (11) Excludes mortgage loans past due 90 days or more that are government guaranteed totaling $187 million, $153 million, $119 million, $82 million, and $7 million at March 31, 2011, December 31, 2010, September 30, 2010, June 30,2010 and March 31, 2010, respectively. Includes past due mortgage loans held for sale. (12) Excludes mortgage loans past due 30-89 days that are government guaranteed totaling $71 million, $83 million, $74 million, $42 million, and $24 million at March 31, 2011, December 31, 2010, September 30, 2010, June 30,2010 and March 31, 2010, respectively. Includes past due mortgage loans held for sale. Return to Table of Contents 13 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2011 2010 2010 2010 Allowance for credit losses Beginning balance $ 2,755 $ 2,650 $ 2,753 $ 2,759 $ 2,672 Provision for credit losses (excluding covered loans) 340 543 743 652 556 Provision for covered loans - 100 27 (2 ) 19 Charge-offs Commercial loans and leases (1) Commercial and industrial (78 ) (103 ) (143 ) (65 ) (62 ) Commercial real estate—other (68 ) (125 ) (244 ) (47 ) (54 ) Commercial real estate—residential ADC (71 ) (107 ) (285 ) (165 ) (108 ) Direct retail lending (78 ) (87 ) (83 ) (82 ) (86 ) Sales finance loans (10 ) (12 ) (10 ) (10 ) (16 ) Revolving credit loans (27 ) (28 ) (28 ) (31 ) (31 ) Residential mortgage loans (2) (54 ) (58 ) (52 ) (207 ) (77 ) Specialized lending (52 ) (57 ) (56 ) (64 ) (75 ) Total charge-offs (438 ) (577 ) (901 ) (671 ) (509 ) Recoveries Commercial loans and leases (1) Commercial and industrial 4 4 4 4 6 Commercial real estate—other 3 4 - 1 - Commercial real estate—residential ADC 4 6 4 3 1 Direct retail lending 9 8 7 6 12 Sales finance loans 2 2 2 2 3 Revolving credit loans 5 4 4 4 4 Residential mortgage loans (2) 1 1 1 1 1 Specialized lending 6 10 6 8 7 Total recoveries 34 39 28 29 34 Net charge-offs (404 ) (538 ) (873 ) (642 ) (475 ) Other changes - - - (14 ) (13 ) Ending balance $ 2,691 $ 2,755 $ 2,650 $ 2,753 $ 2,759 Allowance for credit losses Allowance for loan and lease losses (excluding covered loans) $ 2,497 $ 2,564 $ 2,567 $ 2,706 $ 2,695 Allowance for covered loans 144 144 44 17 19 Reserve for unfunded lending commitments 50 47 39 30 45 Total $ 2,691 $ 2,755 $ 2,650 $ 2,753 $ 2,759 (1) Includes net charge-offs of $26 million, $431 million and $7 million in commercial loans and leases during the fourth, third and second quarters of 2010, respectively, in connection with BB&T's NPA disposition strategy. Includes net charge-offs of $141 million in mortgage loans during the second quarter of 2010 in connection with BB&T's NPA disposition strategy. Return to Table of Contents 14 BB&T Corporation Credit Quality As of/For the Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2011 2010 2010 2010 2010 Asset Quality Ratios (including amounts related to covered loans and covered foreclosed property) (1)(2) Loans 30-89 days past due and still accruing as a percentage of total loans and leases 1.29 % 1.65 % 1.86 % 1.83 % 1.85 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases 1.36 1.34 1.53 1.74 1.66 Nonperforming loans and leases as a percentage of total loans and leases 2.49 2.49 2.64 2.77 2.71 Nonperforming assets as a percentage of: Total assets 2.69 2.73 2.81 2.90 2.79 Loans and leases plus foreclosed property 3.97 3.94 4.11 4.24 4.31 Net charge-offs as a percentage of average loans and leases 1.56 2.02 3.31 2.48 1.84 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.58 2.62 2.56 2.66 2.65 Ratio of allowance for loan and lease losses to: Net charge-offs 1.61 X 1.27 X .75 X 1.06 X 1.41 X Nonperforming loans and leases held for investment 1.09 1.26 1.32 .98 .96 Asset Quality Ratios (excluding amounts related to covered loans and covered foreclosed property) (1)(2)(3) Loans 30-89 days past due and still accruing as a percentage of total loans and leases 1.11 % 1.39 % 1.65 % 1.53 % 1.63 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases .27 .29 .29 .28 .30 Nonperforming loans and leases as a percentage of total loans and leases 2.64 2.64 2.82 2.97 2.91 Nonperforming assets as a percentage of: Total assets 2.56 2.64 2.76 2.93 2.82 Loans and leases plus foreclosed property 3.85 3.88 4.12 4.37 4.46 Net charge-offs as a percentage of average loans and leases (4) 1.65 2.15 3.54 2.66 1.99 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.58 2.63 2.69 2.84 2.84 Ratio of allowance for loan and lease losses to: Net charge-offs 1.52 X 1.20 X .74 X 1.05 X 1.40 X Nonperforming loans and leases held for investment 1.03 1.19 1.30 .98 .96 Applicable ratios are annualized. (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (2) Excludes mortgage loans guaranteed by the government. (3) These asset quality ratios have been adjusted to remove the impact of covered loans and covered foreclosed property. Appropriate adjustments to the numerator and denominator have been reflected in the calculation of these ratios. Management believes the inclusion of covered loans in certain asset quality ratios that include nonperforming assets, past due loans or net charge-offs in the numerator or denominator results in distortion of these ratios and they may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. (4) Excluding the impact of losses and balances associated with BB&T's NPA disposition strategy, the adjusted net charge-offs ratio would have been 2.07%, 1.80% and 2.06% for the fourth quarter of 2010, third quarter of 2010 and second quarter of 2010, respectively. Return to Table of Contents 15 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan and average client size) SUPPLEMENTAL COMMERCIAL REAL ESTATE LOAN PORTFOLIO INFORMATION (1)(2) RESIDENTIAL ACQUISITION, DEVELOPMENT, AND CONSTRUCTION LOANS (ADC) As of/For the Period Ended March 31, 2011 Builder / Land / Land Condos / Construction Development Townhomes Total ADC Total loans outstanding $ 829 $ 2,079 $ 153 $ 3,061 Average loan size (in thousands) 220 519 1,080 387 Average client size (in thousands) 575 855 2,268 775 Nonaccrual loans and leases as a percentage of category 20.12 % 18.42 % 11.54 % 18.54 % Gross charge-offs as a percentage of category: Year-to-Date 8.23 10.07 .66 9.06 As of/For the Period Ended March 31, 2011 Gross Charge- Offs as a Nonaccrual as a Percentage of RESIDENTIAL ACQUISITION, DEVELOPMENT, AND Total Percentage of Outstandings CONSTRUCTION LOANS (ADC) BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date North Carolina $ 1,390 21.19 % 9.90 % Virginia 571 6.38 1.88 South Carolina 283 18.57 6.51 Georgia 234 23.37 14.66 Florida 163 27.17 11.65 Washington, D.C. 103 13.13 37.50 Tennessee 89 30.93 7.83 West Virginia 70 14.60 9.07 Kentucky 67 11.67 4.98 Maryland 54 3.29 .64 Alabama 37 64.81 2.00 Total $ 3,061 18.54 % 9.06 % OTHER COMMERCIAL REAL ESTATE LOANS (3) As of/For the Period Ended March 31, 2011 Commercial Permanent Total Other Commercial Land/ Income Producing Commercial Construction Development Properties Real Estate Total loans outstanding $ 943 $ 1,283 $ 9,059 $ 11,285 Average loan size (in thousands) 1,029 625 501 536 Average client size (in thousands) 1,462 745 760 789 Nonaccrual loans and leases as a percentage of category 4.28 % 11.82 % 3.49 % 4.50 % Gross charge-offs as a percentage of category: Year-to-Date .86 11.63 1.56 2.71 As of/For the Period Ended March 31, 2011 Gross Charge- Offs as a Nonaccrual as a Percentage of OTHER COMMERCIAL REAL ESTATE LOANS BY STATE OF Total Percentage of Outstandings ORIGINATION (3) Outstandings Outstandings Year-to-Date North Carolina $ 3,489 4.11 % 1.67 % Virginia 1,872 1.59 .96 Georgia 1,649 8.37 6.92 South Carolina 898 6.13 2.01 Florida 761 12.77 9.25 Washington, D.C. 622 1.31 2.93 Maryland 576 .93 .04 Kentucky 449 1.53 .11 West Virginia 412 .62 .72 Tennessee 346 4.95 1.08 Alabama 98 4.86 - Other 113 - - Total $ 11,285 4.50 % 2.71 % Applicable ratios are annualized. (1) Commercial real estate loans (CRE) are defined as loans to finance non-owner occupied real property where the primary repayment source is the sale or rental/lease of the real property. Definition is based on internal classification. Excludes covered loans and in process items. (2) Includes net charge-offs and average balances related to loans transferred to held for sale while they were held for investment. Loans transferred to held for sale are excluded from total loans outstanding. As of March 31, 2011, there were $76 million ADC loans and $65 million other CRE loans held for sale. All of the held for sale ADC and Other CRE loans are on nonaccrual status. (3) C&I loans secured by real property are excluded. Return to Table of Contents 16 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan size) SUPPLEMENTAL RESIDENTIAL MORTGAGE PORTFOLIO INFORMATION (1) As of/For the Period Ended March 31, 2011 Construction/ RESIDENTIAL MORTGAGE LOANS Prime ALT -A Permanent Subprime (2) Total Total loans outstanding $ 15,430 $ 2,031 $ 521 $ 467 $ 18,449 Average loan size (in thousands) 193 306 310 60 192 Average refreshed credit score (3) 724 694 718 573 717 Percentage that are first mortgages 100 % 100 % 99 % 82 % 99 % Average loan to value at origination 74 68 73 74 73 Nonaccrual loans and leases as a percentage of category 1.90 7.57 7.76 9.26 2.87 Gross charge-offs as a percentage of category: Year-to-Date .87 2.68 3.53 4.36 1.25 As of/For the Period Ended March 31, 2011 Gross Charge- Offs as a Nonaccrual as a Percentage of Total Percentage of Outstandings RESIDENTIAL MORTGAGE LOANS BY STATE Outstandings Outstandings Year-to-Date North Carolina $ 4,470 2.17 % .66 % Virginia 3,125 2.27 .99 Florida 2,332 5.92 3.57 Maryland 1,782 2.65 .85 South Carolina 1,703 3.29 1.08 Georgia 1,677 3.15 1.68 Kentucky 477 1.68 .10 Texas 431 .30 .11 West Virginia 378 1.37 .38 Tennessee 370 2.74 .71 Alabama 251 1.20 .44 Washington, D.C. 224 2.40 .86 Missouri 159 .66 .36 Indiana 107 .44 .19 Other 963 3.51 1.62 Total $ 18,449 2.87 % 1.25 % SUPPLEMENTAL DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE PORTFOLIO INFORMATION (4) As of/For the Period Ended March 31, 2011 Residential Home Equity Home Equity DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE LOANS & LINES Lot/Land Loans Loans Lines Total Total loans outstanding $ 1,283 $ 5,918 $ 5,400 $ 12,601 Average loan size (in thousands) (5) 58 44 36 41 Average refreshed credit score (6) 721 722 761 745 Percentage that are first mortgages 100 % 77 % 28 % 59 % Average loan to value at origination 78 63 64 64 Nonaccrual loans and leases as a percentage of category 5.23 1.41 .50 1.41 Gross charge-offs as a percentage of category: Year-to-Date 9.03 1.57 1.34 2.25 As of/For the Period Ended March 31, 2011 Gross Charge- Offs as a Nonaccrual as a Percentage of DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE Total Percentage of Outstandings LOANS AND LINES BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date North Carolina $ 4,312 1.68 % 2.35 % Virginia 2,849 .75 .92 South Carolina 1,199 1.94 3.20 Georgia 1,007 1.58 3.37 Maryland 804 .85 1.81 West Virginia 764 1.19 1.07 Florida 627 2.06 6.66 Kentucky 568 1.40 1.13 Tennessee 345 1.96 2.64 Washington, D.C. 82 .93 4.43 Other 44 1.51 1.98 Total $ 12,601 1.41 % 2.25 % Applicable ratios are annualized. (1) Excludes mortgage loans held for sale, covered loans, mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase and in process items. (2) Includes $327 million in loans originated by Lendmark Financial Services, which are disclosed as a part of the specialized lending category. (3) Weighted based on outstanding balance. (4) Direct retail 1-4 family and lot/land real estate loans are originated through the BB&T branching network. Excludes covered loans and in process items. (5) Home equity lines without an outstanding balance are excluded from this calculation. (6) Based on number of accounts. Return to Table of Contents 17 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions) SUPPLEMENTAL TROUBLED DEBT RESTRUCTURINGS INFORMATION As of March 31, 2011 Past Due 30-89 Past Due 90+ Current Status Days Days Total Performing restructurings: (1) Commercial loans Commercial and industrial $ 118 94.4 % $ 7 5.6 % $ - - % $ 125 Commercial real estate—other 233 100.0 - 233 Commercial real estate—residential ADC 117 97.5 3 2.5 - - 120 Direct retail lending 139 95.2 6 4.1 1 0.7 146 Sales finance loans 3 60.0 - - 2 40.0 5 Revolving credit loans 49 79.0 7 11.3 6 9.7 62 Residential mortgage loans (2) 485 82.6 82 14.0 20 3.4 587 Specialized lending 29 93.5 2 6.5 - - 31 Total performing restructurings 1,173 89.6 107 8.2 29 2.2 1,309 Nonperforming restructurings (3) 142 29.7 81 16.9 256 53.4 479 Total restructurings $ 1,315 73.6 $ 188 10.5 $ 285 15.9 $ 1,788 (1) Past due performing restructurings are included in past due disclosures. (2) Excludes restructured mortgage loans that are government guaranteed totaling $148 million. (3) Nonperforming restructurings are included in nonaccrual loan disclosures. Return to Table of Contents 18 BB&T Corporation Capital Information - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) As of / Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 Selected Capital Information (1) Risk-based capital Tier 1 $ 14,100 $ 13,959 $ 13,828 $ 13,594 $ 13,657 Total 18,385 18,319 18,465 18,327 18,658 Risk-weighted assets (2) 116,215 118,131 117,894 116,073 117,410 Average quarterly tangible assets 151,049 153,349 149,253 153,399 157,603 Risk-based capital ratios Tier 1 12.1 % 11.8 % 11.7 % 11.7 % 11.6 % Total 15.8 15.5 15.7 15.8 15.9 Leverage capital ratio 9.3 9.1 9.3 8.9 8.7 Equity as a percentage of total assets 10.6 10.5 10.7 10.8 10.1 Book value per common share $ 23.86 $ 23.67 $ 24.11 $ 24.07 $ 23.80 Selected Non-GAAP Capital Information (3) Tangible common equity as a percentage of tangible assets 7.2 % 7.1 % 7.0 % 7.0 % 6.4 % Tier 1 common equity as a percentage of risk-weighted assets 9.3 9.1 9.0 8.9 8.6 Tangible book value per common share $ 15.59 $ 15.43 $ 15.25 $ 14.93 $ 14.67 Calculations of Tier 1 common equity and tangible assets and related measures: Tier 1 equity $ 14,100 $ 13,959 $ 13,828 $ 13,594 $ 13,657 Less: Qualifying restricted core capital elements 3,248 3,248 3,255 3,254 3,508 Tier 1 common equity 10,852 10,711 10,573 10,340 10,149 Total assets $ 157,039 $ 157,081 $ 157,230 $ 155,083 $ 163,700 Less: Intangible assets, net of deferred taxes 6,374 6,391 6,419 6,502 6,519 Plus: Regulatory adjustments, net of deferred taxes 572 636 207 187 493 Tangible assets 151,237 151,326 151,018 148,768 157,674 Total risk-weighted assets (2) $ 116,215 $ 118,131 $ 117,894 $ 116,073 $ 117,410 Tangible common equity as a percentage of tangible assets 7.2 % 7.1 % 7.0 % 7.0 % 6.4 % Tier 1 common equity as a percentage of risk-weighted assets 9.3 9.1 9.0 8.9 8.6 Tier 1 common equity $ 10,852 $ 10,711 $ 10,573 $ 10,340 $ 10,149 Outstanding shares at end of period (in thousands) 696,285 694,381 693,560 692,777 691,869 Tangible book value per common share $ 15.59 $ 15.43 $ 15.25 $ 14.93 $ 14.67 (1) Current quarter regulatory capital information is preliminary. (2) Risk-weighted assets are determined based on regulatory capital requirements. Under the regulatory framework for determining risk-weighted assets each asset class is assigned a risk-weighting of 0%, 20%, 50% or 100% based on the underlying risk of the specific asset class. In addition, off balance sheet exposures are first converted to a balance sheet equivalent amount and subsequently assigned to one of the four risk-weightings. (3) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. BB&T's management uses these measures to assess the quality of capital and believes that investors may find them useful in their analysis of the Corporation. These capital measures are not necessarily comparable to similar capital measures that may be presented by other companies. Return to Table of Contents 19 BB&T Corporation Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items Percentage Increase (Decrease) YTD Link QTD PERCENTAGE CHANGES IN SELECTED BALANCE SHEET ITEMS (1) 1Q11 vs. 1Q10 1Q11 vs. 4Q10 Average Balances Commercial loans and leases (2) Commercial and industrial 7.2 % 9.1 % Commercial real estate—other (2.9 ) (10.1 ) Commercial real estate—residential ADC (33.9 ) (41.1 ) Direct retail lending (3.5 ) (2.9 ) Sales finance loans 10.5 3.8 Revolving credit loans 4.6 (0.8 ) Residential mortgage loans (2) 18.9 22.7 Specialized lending 4.3 (7.2 ) Other acquired loans (47.2 ) (38.6 ) Total loans and leases held for investment (excluding covered loans) 3.9 3.5 Covered loans (22.4 ) (35.1 ) Total loans and leases held for investment 1.9 1.1 Noninterest-bearing deposits 13.8 (0.7 ) Interest checking (3.9 ) (9.7 ) Other client deposits 8.2 25.7 Client certificates of deposit (31.4 ) (19.5 ) Total client deposits (2.9 ) 8.7 Other interest-bearing deposits (35.6 ) (139.6 ) Total deposits (4.8 ) 0.1 Percentage Increase (Decrease) YTD Link QTD PERCENTAGE CHANGES IN SELECTED INCOME STATEMENT ITEMS (1)(3) 1Q11 vs. 1Q10 1Q11 vs. 4Q10 Net interest income - taxable equivalent (5.0 ) % (7.9 ) % Noninterest income Insurance income (1.2 ) 1.6 Service charges on deposits (17.7 ) (22.7 ) Mortgage banking income 9.4 (98.9 ) Investment banking and brokerage fees and commissions 10.1 (41.8 ) Checkcard fees 18.0 (5.6 ) Other nondeposit fees and commissions 3.1 (6.0 ) Bankcard fees and merchant discounts 15.0 (8.6 ) Trust and investment advisory revenues 13.2 9.7 Other income, net (15.0 ) (110.1 ) Total noninterest income (.1 ) (30.2 ) Noninterest expense Personnel expense 7.4 9.0 Foreclosed property expense (19.7 ) (47.6 ) Occupancy and equipment expense .7 (2.6 ) Other noninterest expense 2.1 (36.6 ) Total noninterest expense 1.6 (12.3 ) Applicable ratios are annualized. (1) Adjusted to exclude estimated growth that resulted from the timing of acquisitions. (2) Adjusted to exclude the estimated impact of loans disposed of or transferred in connection with BB&T NPA disposition strategy. (3) Excludes securities gains ( losses) , merger-related and restructuring charges, the net impact of valuation adjustments for mortgage servicing rights, gains or losses on mortgage servicing rights-related derivatives, the impacts of FDIC loss share accounting, and other selected items as noted on page 21 of this supplement. Return to Table of Contents 20 BB&T Corporation Selected Items & Additional Information (Dollars in millions, except per share data) Favorable (Unfavorable) Selected Items Pre -Tax After -Tax First Quarter 2011 Losses/write-downs related to NPA disposition strategy Other noninterest income $ (74 ) $ (46 ) Fourth Quarter 2010 Losses/write-downs related to NPA disposition strategy Other noninterest income (62 ) (39 ) Third Quarter 2010 Losses/write-downs related to NPA disposition strategy Other noninterest income (28 ) (17 ) Second Quarter 2010 No selected items noted First Quarter 2010 Colonial premises and equipment adjustment Occupancy and equipment expense 16 10 Contingency reserve adjustment Other noninterest expense 11 7 As of / Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 2010 2010 2010 Selected Mortgage Banking Information Income statement impact of mortgage servicing rights valuation MSRs fair value increase (decrease) $ 41 $ 191 $ (101 ) $ (234 ) $ 5 MSRs hedge gains (losses) (39 ) (176 ) 132 241 (1 ) Net $ 2 $ 15 $ 31 $ 7 $ 4 Residential mortgage loan originations $ 5,802 $ 8,406 $ 6,656 $ 5,013 $ 4,791 Residential mortgage servicing portfolio Loans serviced for others 64,894 61,795 60,207 59,322 57,200 Bank-owned loans serviced 21,271 21,396 20,331 18,621 18,719 Total servicing portfolio 86,165 83,191 80,538 77,943 75,919 Weighted-average coupon rate 5.17 % 5.26 % 5.37 % 5.43 % 5.49 % Weighted-average servicing fee .346 .350 .354 .357 .363 Selected Miscellaneous Information Derivatives notional amount $ 57,160 $ 65,386 $ 67,201 $ 64,187 $ 64,558 Fair value of derivatives (77 ) (69 ) 277 279 307 Accumulated comprehensive income related to securities, net of tax (1) (307 ) (333 ) 49 74 (81 ) Common stock prices High 29.60 27.57 28.69 35.72 32.93 Low 25.95 22.15 21.72 26.18 25.40 End of period 27.45 26.29 24.08 26.31 32.39 Banking offices 1,781 1,782 1,790 1,791 1,838 ATMs 2,476 2,481 2,494 2,496 2,534 FTEs 31,365 31,354 31,331 31,603 31,929 (1 ) Includes the impact of the FDIC loss sharing agreements on the covered securities. Return to Table of Contents 21 BB&T Corporation NON-GAAP Reconciliation Table Quarter Ended March 31 Dec. 31 Sept. 30 June 30 March 31 NON-GAAP Reconciliation Table 2011 2010 2010 2010 2010 Efficiency ratio - GAAP 67.4 % 60.9 % 57.3 % 61.7 % 61.2 % Effect of securities gains (losses), net - 2.4 5.6 5.1 (.1 ) Effect of merger-related and restructuring charges, net .1 (.2 ) (.4 ) (1.6 ) (.7 ) Effect of contingency reserve - .5 Effect of losses/write-downs on NPA disposition loans (2.1 ) (1.5 ) (.6 ) - - Effect of Colonial premises and equipment adjustments - .8 Effect of FDIC loss share accounting - 2.0 .6 - .3 Effect of foreclosed property expense (7.0 ) (7.1 ) (7.1 ) (10.1 ) (8.1 ) Effect of amortization of intangibles (1.3 ) (1.2 ) (1.3 ) (1.4 ) (1.5 ) Efficiency ratio - reported 57.1 55.3 54.1 53.7 52.4 Fee income ratio - GAAP 35.1 % 41.3 % 45.2 % 42.7 % 38.5 % Effect of securities gains (losses), net - (2.5 ) (5.8 ) (5.5 ) .1 Effect of losses/write-downs on NPA disposition loans 2.2 1.6 .6 - - Effect of FDIC loss share accounting 2.8 1.4 2.3 3.6 .4 Fee income ratio - reported 40.1 41.8 42.3 40.8 39.0 Return to Table of Contents 22
